FILED
                              NOT FOR PUBLICATION                           FEB 26 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10652

                 Plaintiff - Appellee,            D.C. No. 4:12-cr-01612-DCB

  v.
                                                  MEMORANDUM*
TIMOTHY JOHN YOST,

                 Defendant - Appellant.


                      Appeal from the United States District Court
                               for the District of Arizona
                       James P. Jones, District Judge, Presiding**

                             Submitted February 18, 2014***

Before:          ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Timothy John Yost appeals from the district court’s judgment and

challenges the 21-month sentence imposed following his guilty-plea conviction for



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable James P. Jones, United States District Judge for the
Western District of Virginia, sitting by designation.
           ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conspiracy to transport illegal aliens for the purpose of commercial advantage or

private financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I), (a)(1)(A)(ii),

and (a)(1)(B)(i). We dismiss.

      Yost contends that the district court erred by ordering that his federal

sentence run consecutively to an anticipated state sentence that had not yet been

imposed at the time of federal sentencing. The government argues that this appeal

is barred by a valid appeal waiver. We review de novo whether a defendant has

waived his right to appeal. See United States v. Watson, 582 F.3d 974, 981 (9th

Cir. 2009).

      Under the terms of his plea agreement, Yost waived any right to appeal the

imposition of sentence. Yost does not contend that the appeal waiver is invalid or

inapplicable here; nor is the sentence illegal. See United States v. Bibler, 495 F.3d

621, 624 (9th Cir. 2007) (“A sentence is illegal if it exceeds the permissible

statutory penalty for the crime or violates the Constitution.”); see also Setser v.

United States, 132 S. Ct. 1463, 1473 (2012) (district court may order sentence to

run consecutively to an anticipated state sentence). Accordingly, we dismiss in

light of the valid appeal waiver. See Watson, 582 F.3d at 988.

      DISMISSED.




                                           2                                     12-10652